UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Farmers Capital Bank Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Farmers Capital Bank Corporation 202 West Main Street Frankfort, Kentucky 40601 Notice of Annual Meeting of Shareholders to be held May 12, 2015 April 1, 2015 Date: Tuesday, May 12, 2015 Time: 11:00 a.m., Eastern Daylight Time Place: Farmers Bank & Capital Trust Company 125 West Main Street Frankfort, Kentucky Purpose: ● To ratify the appointment of the independent registered public accounting firm, ● To elect four directors, and ● To transact such other business as may properly come before the meeting Record Date: Close of business on March 25, 2015 It is desirable that as many shareholders as possible be represented at the meeting. Consequently, whether or not you now expect to be present, please execute and return the enclosed proxy. You may revoke the proxy at any time before it is voted at the annual meeting of shareholders. By order of the Board of Directors, Mark A. Hampton Executive Vice President, Secretary, and Chief Financial Officer Your Vote Is Important Please vote online, by telephone, or by signing, dating and returning your proxy card to us in the accompanying postage-paid envelope. Farmers Capital Bank Corporation 202 West Main Street Frankfort, Kentucky 40601 Proxy Statement Annual Shareholders’ Meeting - May 12, 2015 This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Farmers Capital Bank Corporation (“ Corporation ”) for use at our Annual Meeting of Shareholders to be held on May 12, 2015, and at any adjournments (the “ Meeting ”). ***** Important Notice Regarding the Availability of Proxy Materials for the Share holder Meeting to be Held on May 12, 2015***** This proxy statement, the form of p roxy, our Annual Report to Share holders and our Annual Report o n Form 10-K for the fiscal year ended December 31, 2014 , are available at www.farmerscapital.com . Annual Report to Shareholders; Multiple Households The 2014 Annual Report to Shareholders, including financial statements, is being mailed to shareholders together with these proxy materials on or about April 1, 2015. One annual report and one proxy statement are being delivered to multiple shareholders sharing an address unless we have received contrary instructions from one or more shareholders. Upon request, we will furnish the shareholder a separate copy of an annual report or proxy statement, as applicable. Requests should be directed to our corporate secretary at the address shown at the top of this page or by phone at 502-227-1668. Who Can Vote One Vote per Share; Outstanding Number of Shares . Each share of our common stock that you held on the record date entitles you to one vote at the Meeting. On the record date, there were 7,490,158 shares of common stock outstanding. Voting Rights Votes Required . Our corporate secretary will count votes cast at the Meeting. Our directors are elected by the affirmative vote of a “ plurality ” of shares voted. A “ plurality ” means that the individuals with the largest number of votes are elected as directors up to the maximum number of directors (i.e., four) to be chosen at the Meeting. Under our bylaws, all other matters require the affirmative vote of the holders of a majority of the shares of our common stock present in person or by proxy at the Meeting, except as otherwise provided by statute, our articles of incorporation or our bylaws. Abstentions as to all such matters to come before the Meeting will not be counted as votes for or against and will not be included in calculating the number of votes necessary for approval of those matters. Effect of Not Voting by Beneficial Owners; Broker Non-Votes . If your shares are held in a stock brokerage account, by a bank, broker, trustee, or other nominee, you are considered the beneficial owner of shares held in “street name”. Brokers holding shares in “street name” generally are not entitled to vote on certain matters unless they receive voting instructions from their customers. When brokers do not receive voting instructions from their customers, they notify us on the proxy form that they lack voting authority. The votes that could have been cast on the matter in question by brokers who did not receive voting instructions are called “ broker non-votes ”. 2 If you are a beneficial owner and do not provide voting instructions, your bank, broker or other holder of record is permitted to vote your shares for the ratification of our independent registered public accounting firm but is not permitted to vote your shares on the election of directors. Shares subject to broker non-votes will not be counted as votes for or against and will not be included in calculating the number of votes necessary for the approval of such matters to be presented at the meeting; however, shares represented by proxies containing both broker non-votes and a vote on any matter will be considered present at the annual meeting for purposes of determining the existence of a quorum. Quorum A quorum at the Meeting is a majority of the shares of our common stock entitled to vote present in person or represented by proxy. Shares of our common stock represented by properly executed and returned proxies will be treated as present. Shares of our common stock present at the Meeting that abstain from voting or that are the subject of broker non-votes will be counted as present for purposes of determining a quorum. How Your Proxy Will Be Voted The Board of Directors is soliciting a proxy in the enclosed form to provide you with an opportunity to vote on all matters scheduled to come before the Meeting, whether or not you attend in person. Voting By Shareholders of Record . If at the close of business on March 25, 2015, your shares are registered directly in your name with our transfer agent, American Stock Transfer & Trust Company, you are considered the shareholder of record of those shares and we have mailed these proxy materials to you. You may vote your shares by Internet, telephone, or by mail as further described below. Your vote authorizes each of Lloyd C. Hillard, Jr. and R. Terry Bennett as proxies, each with the power to appoint his or her substitute, to represent and vote your shares as you directed. ● Vote by Internet – Access “ www.voteproxy.com ” and follow the on-screen instructions. Have your proxy card available when you access the web page. ● Vote by Telephone – Call toll-free 1-800-PROXIES (1-800-776-9437) in the United States or 1-718-921-8500 from foreign countries from any touch-tone telephone and follow the instructions. Have your proxy card available when you call. ● Vote by Mail – Mark, sign and date your proxy card and return it in the postage-paid envelope provided. Only the latest dated proxy received from you, whether by Internet, telephone or mail, will be voted at the Meeting. If you vote by Internet or telephone, please do not mail your proxy card. Voting By Beneficial Owners of Record (“Street Name”) . If at the close of business on March 25, 2015, and if your shares are held in a stock brokerage account, by a bank, broker, trustee, or other nominee, you are considered the beneficial owner of shares held in street name. These proxy materials are being made available to you by your bank, broker, trustee or nominee that is considered the shareholder of record of those shares. As the beneficial owner, you have the right to direct your bank, broker, trustee or nominee on how to vote your shares via the Internet or by telephone if the bank, broker, trustee or nominee offers these options or by signing and returning a proxy card. Your bank, broker, trustee or nominee will send you instructions for voting your shares. 3 If you wish to vote in person at the Meeting but hold your stock in street name (that is, in the name of a bank, broker, or other institution), then you must have a proxy from the bank, broker, or institution in order to vote at the meeting. How Your Proxies Will Be Voted . If you vote by Internet, telephone or by signing and returning the enclosed proxy card, your proxy will be voted in accordance with the instructions you provide. If you vote without providing contrary instructions, your proxy will be voted in the following manner: ● for the ratification of the appointment of BKD, LLP as our independent registered public accounting firm for 2015; ● for the nominees for director as described in this proxy statement; and ● for the transaction of such other business as may properly come before the Meeting, in accordance with the judgment of the persons appointed as proxies. As of the date of this proxy statement management is not aware of any such other business. The proxies being solicited may be exercised only at the Meeting and any adjournment and will not be used for any other meeting. We expect no matters to be presented for action at the Meeting other than the items described in this proxy statement. If, however, you vote by Internet, telephone, or by signing and returning the enclosed proxy, you will give to the persons named as proxies therein discretionary voting authority with respect to any other matter that may properly come before the Meeting, and they intend to vote on any such other matter in accordance with their best judgment. Revoking Your Proxy . If you submit a proxy, you may subsequently revoke it or submit a revised proxy at any time before it is voted. You may also attend the Meeting in person and vote by ballot, which would cancel any proxy that you previously submitted. If you wish to vote in person at the Meeting but hold your stock in street name (that is, in the name of a bank, broker, or other institution), then you must have a proxy from the bank, broker, or institution in order to vote at the Meeting. No Appraisal Rights . Under Kentucky law, there is no appraisal or similar rights of dissenters with respect to any matter to be acted upon at the Meeting. Directions to 2015 Annual Meeting of Shareholders Our Meeting will be held at 11:00 a.m., Eastern Daylight Time, on Tuesday, May 12, 2015 at Farmers Bank & Capital Trust Company, 125 West Main Street, Frankfort, Kentucky 40601. If you need directions, please contact our corporate secretary, Mark A. Hampton by calling 502-227-1668. Proxy Solicitation We will pay all of the expenses of this solicitation of proxies. Solicitations will be made by the use of mails, except that proxies may be solicited by telephone by our directors and officers. We do not expect to pay any other compensation for the solicitation of proxies, but will reimburse brokers and other persons holding our common stock in their names, or in the name of nominees, for their expenses in sending proxy materials to their principals. 4 Shareholders’ Proposals for 20 16 Annual Meeting We presently contemplate that the 2016 Annual Meeting of Shareholders will be held on or about May 10, 2016. If you want us to consider including a proposal in next year’s proxy statement, you must deliver it in writing no later than December 3, 2015 (the date 120 days prior to the first anniversary of the date of the 2015 annual meeting proxy statement) to: Secretary, Farmers Capital Bank Corporation, 202 West Main Street, Frankfort, Kentucky 40601, Attention: Mark A. Hampton. We recommend that you send any proposals by certified mail, return receipt requested. If you want to present a proposal at next year’s Annual Meeting but do not wish to have it included in our proxy statement, you do not need to contact us in advance. Our bylaws do not contain any requirement for shareholders to provide advance notice of proposals or nominations they intend to present at the Meeting. However, if you do not notify us on or before February 16, 2016 of any matter that you wish to present at next year’s annual meeting, then the shareholders’ proxies that we solicit in connection with our 2016 Annual Meeting of Shareholders will confer on the proxyholders’ discretionary authority to vote on the matter that you present at our 2016 Annual Meeting. Corporate Governance Code of Ethics . Ethical business conduct is a shared value of our Board of Directors, management and employees. Our Code of Ethics applies to our Board of Directors as well as all employees and officers, including the principal executive officer and principal financial and accounting officer. Our Code of Ethics covers all areas of professional conduct, including, but not limited to, conflicts of interest, disclosure obligations, insider trading and confidential information, as well as compliance with all laws, rules and regulations applicable to our business. We encourage all employees, officers and directors to promptly report any violations of the Code of Ethics to the appropriate persons identified in the Code. A copy of our Code of Ethics is available at our website under the tab entitled: “Corporate Policies” at the following address: www.farmerscapital.com. Board Structure and Committees . As of the date of this proxy statement, our Board of Directors consists of twelve members. We also have one advisory director who does not vote. Our Board of Directors held eight meetings during 2014. All directors attended at least 75% of the total number of board meetings and the meetings of the committees to which they belonged. Our Board of Directors does not have a specific policy for director attendance at our annual meeting of shareholders. All directors attended our 2014 annual meeting. 5 Our Board of Directors has a standing Audit Committee, Compensation Committee and a Nominating Committee. Audit Committee Meetings Members Functions of the Committee in 201 4 David R. O’Bryan (Chairman) J. Barry Banker • Monitors the integrity of our financial reporting process and systems of internal controls regarding finance, accounting, and legal compliance 4 Dr. William C. Nash • Selects our independent registered public accounting firm and determines such auditor’s compensation Fred N. Parker Marvin E. Strong , Jr. • Monitors the independence and performance of the independent registered public accounting firm, management and the internal audit department • Oversees the establishment and investigation of complaints regarding accounting, internal accounting controls or audit matters • Provides an avenue of communication among the independent registered public accounting firm, management, the internal audit department and the Board of Directors • Pre-approves, if appropriate, all related party transactions Compensation Meetings Committee Members Functions of the Committee in 201 4 J. Barry Banker (Chairman) Dr. William C. Nash Fred N. Parker David Y. Phelps • Please refer to the sections in this proxy statement entitled “Compensation Discussion and Analysis” and the “Report of the Compensation Committee” 3 Nominating Meetings Committee Members Functions of the Committee in 2014 R. Terry Bennett (Chairman) J. Barry Banker Michael J. Crawford Judy Worth • To recommend director nominees who can best perpetuate the success of the business 1 Committee Charters . Both the Audit Committee and the Compensation Committee have charters, which are available under the tab entitled “Corporate Policies” at our website at the following address: www.farmerscapital.com. Both committees were in compliance during 2014 with their written charter. The Board of Directors does not limit the number of audit committees for other corporations on which its audit committee members may serve. Mr. Parker is the only member of the audit committee currently serving on the audit committee for another publicly-held entity. Board and Committee Independence . The Board has determined that each of its members is independent as defined by the rules of NASDAQ, except for Mr. Sutterlin and its employee director Mr. Hillard. Further, our Board has determined that Mr. Bennett and Mr. Crawford are both independent under the rules of NASDAQ after considering the Corporation’s 2014, 2013 and 2012 payments to both a law firm and a real estate company of which Mr. Bennett is a partial owner and insurance commissions 6 paid during 2014, 2013 and 2012 to the insurance agency of which Mr. Crawford was a partial owner. The aggregate amounts the Corporation paid to each of Mr. Bennett’s and Mr. Crawford’s companies were below the $120,000 threshold set by NASDAQ. However, Mr. Sutterlin is not considered independent due to the fact that he received $139,601 in 2012 in the normal course of business involving the sale of a significant piece of repossessed real estate and fees related to the management of two other pieces of repossessed real estate. Audit Committee Financial Expert . Our Board of Directors has determined (in accordance with Securities and Exchange Commission Regulation S-K 407(d)) that Mr. O’Bryan satisfies the qualifications of financial expert and Mr. O’Bryan accordingly has been designated as the Audit Committee financial expert. The Board has also determined that Mr. O’Bryan is independent as defined by the rules of NASDAQ for audit committee members. Consideration of Director Nominees . A nominating committee was created in October 2013. All four of the members of the Nominating Committee are independent directors under NASDAQ rules. They determine the nominees for director to be presented for election based upon their review of all proposed nominees for the Board, including those proposed by shareholders. The Nominating Committee selects qualified candidates based upon the criteria set forth below and reviews their recommendations with the full Board, which decides whether to invite the candidate to be a nominee for election to the Board. The Board desires to maintain a diversity of experiences and skills in the members that represent the shareholders. The factors to be considered, include, but are not limited to, the following (collectively, the “ Evaluation Guidelines ”): 1. Decisions for recommending candidates for nomination shall be based on merit, education, qualifications, performance, character, professionalism, integrity, and the Company’s business needs and shall comply with the Corporation’s anti-discrimination policies and federal, state and local laws; 2. The composition of the entire Board shall be taken into account when evaluating individual directors, including: the diversity, depth and breadth of knowledge, skills, perspective, experience and background represented on the Board; the need for financial, business, financial industry, public company, diversity and other experience and expertise on the Board and its committees; and the ability and willingness to work cooperatively with other members of the Board and with senior management of the Corporation to further the interests of the Corporation and its shareholders; 3. Candidates shall be free of conflicts of interest that would interfere with their ability to discharge their duties as director; 4. Candidates shall be willing and able to devote the time necessary to discharge their duties as a director and shall have the desire and purpose to represent and advance the interests of the Corporation and shareholders as a whole; 5. In determining whether to recommend a director for re-election, the Nominating Committee shall consider the director’s past attendance at meetings and participation in and contributions to the activities of the Board; and 6. The Nominating Committee may determine any other criteria. 7 For a shareholder to submit a candidate for consideration as a director, a shareholder must notify our corporate secretary. To be considered for nomination and inclusion in our proxy statement at the 2016 Annual Meeting, a shareholder must notify our corporate secretary no later than December 3, 2015 (the date 120 days prior to the first anniversary of the date of the 2015 annual meeting proxy statement). Notices should be sent to: Farmers Capital Bank Corporation, 202 West Main Street, Frankfort, Kentucky 40601, Attention: Mark A. Hampton, Secretary. Executive Sessions of the Board . Independent directors meet in executive sessions without management and non-independent directors. Executive sessions are held at least twice annually in conjunction with regularly scheduled board meetings. Communications with the Board . Our Board of Directors has established a process for shareholders to communicate with the Board or an individual director. Shareholders may contact the Board or an individual director by writing to the attention of one or more directors at our principal executive offices at 202 West Main Street, Frankfort, Kentucky 40601, Attention: Mark A. Hampton, Secretary. Each communication intended for the Board of Directors or an individual director will be forwarded to the specified party. Board Leadership Structure and Role in Risk Oversight We are a bank holding company that was formed in 1982 under the Bank Holding Company Act of 1956, as amended. We are the parent company for four separately chartered commercial bank subsidiaries and five separate non-bank subsidiary companies. Our Board is currently comprised of ten independent directors, one director that is not independent due to the amount of compensation received in 2012 and one employee director. We are committed to a strong, independent Board and believe that objective oversight of the performance of our management is a critical aspect of effective governance. Accordingly, the role of Chairman of the Board and Chief Executive Officer are held by different individuals. We believe this separation permits our Chief Executive Officer to focus on our day-to-day business operations and our Chairman to focus on leading our Board in overseeing the strategic direction of the Corporation and providing overall guidance and oversight of our business and management. Our Chairman is an independent director and has the following duties: ● Chair and preside at Board meetings; ● Coordinate with our CEO in establishing the annual agenda and topic items for Board meetings; ● Advise on the quality, quantity and timeliness of the flow of information from management to the Board; ● Act as principal liaison between management and the Board on sensitive issues; ● Retain independent advisors on behalf of the Board as the Board may determine is necessary or appropriate; and ● Provide an important communication link between the Board and shareholders, as appropriate. Our Board of Directors, together with the Audit and Compensation Committees of the Board, coordinate with each other to provide enterprise-wide oversight of our management and handling of risk. These committees report regularly to the entire Board of Directors on risk-related matters and provide our Board of Directors with integrated insight about our management of strategic, credit, interest rate, financial reporting, technology, liquidity, compliance, operational and reputational risks. 8 In addition, each of our subsidiaries have their own board of directors, and each bank subsidiary has audit and asset liability management committees, both of which provide risk management at each of their respective companies. Our CEO serves on the board of each directly owned subsidiary. One of the key responsibilities of each subsidiary board is to manage strategic, credit, interest rate, financial reporting, technology, liquidity, compliance, operational and reputational risks. Our Board of Directors believes that sound credit underwriting to manage credit risk and a conservative investment portfolio to manage liquidity and interest rate risk contribute to an effective oversight of the Corporation’s risk and we require our subsidiaries to follow this philosophy. The structure of separate chartered banks allows each bank the ability to operate quickly and efficiently without going through unnecessary levels of management. The structure of internal controls, processes and examinations allow the necessary oversight and protection. Our Board of Directors and each subsidiary board of directors meet on a regular basis and are presented reports from management to evaluate performance and the opportunity to relay refined directions. Our structure gives us a competitive advantage over larger financial institutions with less hometown connection and unwieldy chains of command. Principal Beneficial Owners The following table gives information as to all persons or entities known to us to be beneficial owners of more than five percent (5%) of the shares of our common stock. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership of Corporation Common Stock Percent of Class Basswood Capital Management Matthew Lindenbaum Bennett Lindenbaum 645 Madison Avenue, 10th Floor New York, NY 10022 1
